Citation Nr: 0210834	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of apportionment of the veteran's VA pension 
benefits is the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Pittsburgh, Pennsylvania RO, which denied service connection 
for PTSD.

This case was before the Board in March 2001 and was remanded 
for further development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran was awarded the Combat Infantryman's Badge 
for service in the Republic of Vietnam.

3.  The veteran has a medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).

4.  Medical evidence establishes a link between his current 
symptoms and an in-service stressor.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show that in September 
1967, the veteran reported feelings of depression, especially 
after several of his friends were sent back home.  Otherwise, 
the veteran's service medical records, including entrance and 
separation examination reports, show no psychiatric 
difficulties.

In November 1998, the veteran underwent a VA examination.  
The veteran reported difficulty maintaining relationships, 
insomnia, flashbacks, irritability, being easily agitated, 
and that he would "go off" on people for no reason.  
Furthermore, the veteran stated that he suffered from 
depression and memory difficulties, and that he preferred to 
stay at home and be by himself in order to not be 
"observed" by other people.  The veteran reported that he 
had a number of friends killed in Vietnam; he could not 
remember their names but he could remember their nicknames.  
The veteran stated that he was involved in firefights.  

Upon examination, the examiner reported that the veteran was 
alert and oriented, but was moderately agitated, needing to 
leave the examination room on one occasion.  The veteran also 
appeared depressed, anxious, and restless, and throughout the 
examination, he became tearful and had a difficult time 
describing his current circumstances.  Thought processes were 
grossly intact, although the veteran had a difficult time 
communicating information, particularly regarding his 
military experiences.  The examiner further noted that the 
veteran did not experience delusions or suicidal or homicidal 
ideations, but had contemplated suicide in the past.  The 
veteran indicated that life was not worth living as opposed 
to actively desiring to harm himself.  The veteran exhibited 
significant difficulty with memory, especially when recalling 
wartime events.  No obsessive or ritualistic behavior was 
noted and speech was broken, quiet, and halting.

The examiner diagnosed the veteran with severe PTSD, pending 
verification of a traumatic event.  The examiner further 
summarized that the veteran reported symptomatology 
consistent with PTSD, including recurrent intrusive 
distressing recollections of combat experiences and dreams.  
The veteran also admitting to diminished interests in 
activities, feelings of detachment, estrangement from others, 
and a sense of foreshortened future.  Likewise, persistent 
symptoms of increased arousal are present, including 
difficulty sleeping, irritability, difficulty concentrating, 
and physiological reactivity when exposed to events that 
remind him of the War.  The examiner further reported, 
however, that some of the veteran's reports are inconsistent 
with the claims file.  Nevertheless, the examiner stated that 
the veteran has experienced PTSD on varying levels since 
discharge from service and that these symptoms at times have 
been totally disabling.

The veteran underwent another VA examination in February 
2002.  The veteran reported that his mood was generally down, 
that he had difficulty sleeping, exhibited a varying 
appetite, experienced occasional hallucinations when alone, 
suffered from physical pain, and preferred to live his life 
in isolation.  Regarding daily activities, the veteran stated 
that he did not do anything but lay around the house and 
watch television and that his fiancée took care of the home.

The veteran reported that he was sent to Vietnam with the 
Ninth Infantry.  He indicated that he was a cook in the 
field.  He stated that he also went on night patrols on the 
perimeter and he helped to secure the perimeter.  The veteran 
stated that he was in firefights and under mortar attack.  He 
stated that once, a mortar hit near him.  He reported that 
men nearby were killed.  

After examination, the examiner reported that the veteran was 
alert and oriented in all spheres and that his grooming, 
hygiene, and dress were adequate and appropriate.  The 
veteran's mood was somewhat dysphoric with a sad and 
occasional tearful affect.  Eye contact was extremely poor 
and his speech was generally underproductive and vague, but 
most responses were relevant and coherent.  The veteran 
reported no combat related dreams or nightmares and stated 
that he could not commit suicide because of his daughter.  
His insight was limited, but judgment was not impaired, and 
no delusions were reported or elicited.  In conjunction with 
psychological testing and examination, the examiner diagnosed 
the veteran as having recurrent depression with a Global 
Assessment of Functioning Score of 55 indicating moderate 
difficulties in social and occupational functioning secondary 
to symptoms of depression.

In conclusion, the examiner stated that there were 
discrepancies regarding the veteran's claims of combat 
exposure.  Specifically, the examiner felt that because the 
veteran was not able to discuss any stressor in particular 
detail, along with the fact that his military occupational 
specialty was a cook, it was unjustified to presume that the 
veteran was automatically exposed to combat.  Additionally, 
the veteran reported no symptoms of PTSD that were not better 
described or attributable to depression.  Furthermore, the 
veteran had not sought treatment prior to 1999, nor was he in 
treatment at the time of the examination.

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2001).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
In 1999, during the pendency of the veteran's appeal, that 
regulation was revised; however, that revision was made 
effective, retroactively, to March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (1999)).  
The veteran's claim was received in September 1998.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board points out that the former and revised criteria for 
establishing service connection for PTSD are substantially 
the same.  Both versions of the applicable regulation require 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996 and 1999-
2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The 
revisions to section 3.304(f) serve primarily to codify the 
decision by the Court of Appeals for Veterans Claims (Court) 
in Cohen, and bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.

Under the revised regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).

In addition, participation in combat, which is a 
determination made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Initial Matters: Duty to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the December 1999 Statement of 
the Case and March 2002 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Discussion

After considering the claim on appeal in light the above-
referenced legal authority, and the benefit-of-the-doubt 
doctrine, the Board finds that service connection for PTSD is 
warranted under either the revised or former version of 
38 C.F.R. § 3.304(f).

The Board finds that the veteran engaged in combat with the 
enemy.  In this regard, although the veteran's Form DD 214 
indicates that the veteran's military occupational specialty 
was a cook, the veteran reported that several of his friends 
were killed in combat, that he had engaged in numerous "fire 
fights," and that he had participated in patrol and guard 
duty as well.  Moreover, the veteran's Form DD 214 indicates 
that the veteran received the Combat Infantryman's Badge, 
which signifies combat exposure.  Receipt of a Combat 
Infantryman's Badge is considered supportive evidence of 
participation in a stressful episode in absence of clear and 
convincing evidence to the contrary.  The Board finds that 
the veteran's military occupation specialty of cook is not 
clear and convincing evidence that the veteran did not engage 
in combat with the enemy in service.  The Board notes that 
the veteran reported that he served as a cook in the field 
with the Ninth Infantry Division.  The veteran reported that 
he also served on night duty and as guard patrol.  He 
reported being involved in firefights and mortar attacks.  
The Board points out that under the eligibility requirements 
for the award of a Combat Infantryman's Badge, there is no 
requirement that the military occupation specialty for an 
enlisted man must be an infantry military occupation 
specialty.  See 32 C.F.R. § 578.61(d)(1)(i) (2001).  
Pertinent regulations indicate that the Combat Infantryman's 
Badge may be awarded for an enlisted man who has 
satisfactorily performed duty while assigned or attached as a 
member of an infantry unit of regimental or smaller size 
during any period such unit was engaged in active ground 
combat with the enemy during the period.  Id.  Thus, the 
Board finds that the veteran's military occupation specialty 
alone is not clear and convincing evidence that the veteran 
did not participate in combat with the enemy.  

Thus, since the veteran presumably engaged in combat, as 
signified by the award of a Combat Infantryman's Badge, and 
taking into consideration the veteran's lay testimony, the 
Board finds that the veteran "engaged in combat with the 
enemy," as that term is utilized in the regulation.  The 
veteran's own report that he participated in fire fights and 
was under mortar attack are consistent with the circumstances 
of his service.  Therefore, the regulatory requirement of 
credible evidence that the claimed stressor, in fact, 
occurred, has been met.  

This case turns, however, upon the question of whether the 
veteran has met the diagnostic criteria for a diagnosis of 
PTSD.  The grant of service connection does not require 
absolute medical certainty.  When, as here, after 
consideration of all evidence and material of record in a 
case for VA benefits, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

Therefore, even though the February 2002 VA examiner was not 
convinced that the veteran was exposed to combat during 
service, and therefore felt a diagnosis of depression was 
more appropriate, the November 1998 VA examiner diagnosed 
severe PTSD.  In reaching this conclusion, the examiner 
stated that the veteran's symptomatology was consistent with 
PTSD, including recurrent intrusive distressing recollections 
of combat experiences and dreams, and that he had experienced 
such symptoms on varying levels since discharge from service.  
Accordingly, the Board finds that the November 1998 VA 
examination report is at least as equally persuasive as the 
February 2002 report.

The Board also finds that the November 1998 VA examination 
report establishes a link between the veteran's in-service 
stressors and the diagnosis of PTSD.  The VA examination 
report indicates that the veteran reported combat 
experiences, including being involved in fire fights, to the 
examiner.  The examiner considered these stressors events 
when diagnosing PTSD.    

Thus, the Board finds that there is sufficient evidence in 
the record to satisfy the requirements of 38 C.F.R. 
§ 3.304(f) and to support granting service connection for 
PTSD.


ORDER

Service connection for PTSD is granted.



		
	C. L. Krasinski 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

